     Case 1:18-cv-00571-DAD-EPG Document 61 Filed 06/19/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                           IN THE UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9
      GUILLERMO TRUJILLO CRUZ,                            CASE NO. 1:18-cv-00571-DAD-EPG
10
                          Plaintiff,                      ORDER GRANTING MOTION TO
11                                                        PROVIDE PLAINTIFF WITH
                                                          PHOTOCOPY OF COMPLAINT WITH
12            v.                                          EXHIBITS
13                                                        (ECF No. 60)
      B. VALDEZ,
14
                          Defendant.
15

16

17

18           After the Ninth Circuit filed a formal mandate on May 22, 2020 for his case, (ECF No.
19   59), Plaintiff Guillermo Trujillo Cruz moved for a copy of his complaint with exhibits on June 18,
20   2020, (ECF No. 60). Plaintiff states that he needs the complaint to find certain facts and dates in
21   order to file a petition for a writ of certiorari with the Supreme Court, that prison officials lost or
22   destroyed his relevant legal documents on or about April 15, 2020, and that this request is as a
23   “one time courtesy[.]” (ECF No. 60).
24   \\\
25   \\\
26   \\\
27   \\\
28
                                                         1
     Case 1:18-cv-00571-DAD-EPG Document 61 Filed 06/19/20 Page 2 of 2

 1              Plaintiff’s motion is GRANTED. The Clerk shall send Plaintiff a copy of his original

 2   Complaint,1 (ECF No. 1), without charge.

 3
     IT IS SO ORDERED.
 4

 5          Dated:      June 19, 2020                                         /s/
 6                                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28   1
         The Complaint and exhibits are included in the same file. Thus, this order will provide the relief Plaintiff requests.


                                                                    2
